DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority 
The applicants claim for benefit to priority applications:
PCT/GB2018/050798 filed 03/27/2018
GB1704849.7 filed 03/27/2017
have been acknowledged. It appears that all 35 U.S.C. 119(a-d) conditions have been met for the claim to foreign priority application 03/27/2017. 

Summary
The Amendment filed on 02 December 2021 has been acknowledged. 
Claims 1, 8, 11 – 12 and 14 – 15 have been amended. 
Claims 5 – 6 and 9 – 10 have been cancelled. 
Currently, claims 1 – 4, 7 – 8 and 11 – 16 are pending and considered as set forth.

Response to Amendment
Applicant’s amendments to the claims are sufficient to overcome the Specification Objection, Claim Objection, and 35 U.S.C. 112, (b), rejections set forth in the previous office action. 

Response to Arguments
Applicant’s arguments with respect to claims 1 – 2, 11 – 12 and 14 – 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims  1-2, 4-10, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Guowen et al. (Non-linear reference model with dynamic regulator for vehicle dynamic control), hereinafter (Guowen) in view of Hac et al. (Hereinafter Hac) (US 6161905)

Regarding claim 1, Guowen teaches,
A method of controlling a vehicle (introduction, par. 2), the method comprising:
obtaining a current value of a slip angle of the vehicle (pg. 3, fig. 6, vehicle state parameter sideslip angle β is obtained for the process);
 setting a reference yaw rate in accordance with the obtained slip angle (pg. 4, left hand column, reference/target yaw rate is calculated by equation 20-21 which sets a higher reference yaw rate for a lower slip angle, and setting a lower reference yaw rate for a higher slip angle);
setting a reference yaw moment based on the reference yaw rate (pg. 1, left hand column, par. 2, "One of the most widely used strategies for VDC implementation in EVs is the hierarchical control strategy, as proposed in the electric stability program (ESP). The strategy consists of two control layers, as shown in Fig. 1. The upper layer is used to calculate the generalized force (yaw moment) required for realizing steady and dynamic characteristics of the control system..." and pg. 1, right hand column, It is known in the art to use a calculated target yaw rate to derive a reference/control yaw moment. The difference between Guowen and the previous art is how the target yaw rate is calculated); and
controlling the vehicle to apply torque to a plurality of wheels of the vehicle in accordance with the reference yaw moment (pg. 1, left hand column, par. 2, "...the lower layer distributes the generalized force to actuators (in-wheel motors)"),
wherein the reference yaw rate is set by setting a higher reference yaw rate for a lower slip angle, and setting a lower reference yaw rate for a higher slip angle (pg. 4, reference/target yaw rate is set by equation 20-21, "when sideslip angle increases to a certain value, the control target of yaw rate begins to change from handling target ψ˙tgt−handling to stability target ψ˙tgt−stability". Fig. 8(a-b) shows when the slip angle is small, the final target value for yaw rate is large and vice versa),
wherein if the magnitude of the slip angle is less than a first threshold angle, the reference yaw rate is set to be equal to a predefined yaw rate (pg. 4, equation 20-21, if slip is below a first threshold, the yaw rate is equal to handling yaw rate),
wherein if the magnitude of the slip angle is greater than a second threshold angle, the method further comprises: 
determining a limited yaw rate based on a current lateral acceleration of the vehicle; and 
setting the reference yaw rate equal to the limited yaw rate (pg. 4, equation 19-21, if slip is above a second threshold, the weighting function is set to max. If this max coefficient is set to 1, then the reference yaw rate would be equal to the stability yaw rate which is derived from lateral acceleration), and
wherein in response to the magnitude of the slip angle being between the first and second threshold angles, the reference yaw rate is set as a weighted average of the predefined yaw rate and the limited yaw rate (pg. 4, equation 14-21, if slip is above a first threshold and below a second threshold, the target yaw rate is an average of the handling and stability yaw rates weighted based on the slip angle).
Guowen does not teach element of: 
wherein a weighting factor of the weighted average is dependent on the rear wheel slip angle.
Hac teaches element of:
wherein a weighting factor of the weighted average is dependent on the rear wheel slip angle (See at least abstract and column 10 line 57 – column 11 line 2; An improved vehicle active brake control based on an estimate of vehicle yaw rate and slip angle, wherein the estimate is based on a weighted average of two yaw rate values developed with two different estimation techniques. In general, the first estimate of yaw rate is based on the relative velocity of the un-driven wheels, and the second estimate is based on a measure of lateral acceleration. Confidence levels in each estimate are determined and used to form a third or preliminary yaw rate estimate based on a weighted average of the first and second estimates, and the third estimate is supplied to a closed-loop nonlinear dynamic observer which develops the final estimate of yaw rate, along with estimates of lateral velocity and side-slip angle. … FIG. 9 is a flow diagram of an implementation of the non-linear observer described above. At block 300, the side slip angles of front and rear axles are estimated using the following equations:
.alpha..sub.fe =[V.sub.ye (k-1)+a*.OMEGA..sub.e (k-1)]/V.sub.x -.delta.(26)
.alpha..sub.re =[V.sub.ye (k-1)-b*.OMEGA..sub.e (k-1)]/V.sub.x(27)
where V.sub.ye (k-1) and .OMEGA..sub.e (k-1) are the estimated lateral velocity and the estimated yaw rate from the previous iteration of the observer, and .alpha..sub.fe and .alpha..sub.re are the estimated front and rear axle side slip angles.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include wherein a weighting factor of the weighted average is dependent on the rear wheel slip angle as taught by Hac in the system of Guowen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 2, Guowen and Hac teach all elements of claim 1. Guowen and Hac further teaches, 
The method of claim 1, wherein the slip angle is a rear wheel slip angle measured in line with a rear axle of the electric vehicle (Guowen, introduction paragraph 2 teaches electric vehicle, and Hac, column 10 line 57 – column 11 line 2).

Regarding claim 4, Guowen and Hac teach all elements of claim 1.
Guowen does teach wherein the current value of the slip angle is obtained by deriving an estimated slip angle based on measurements of one or more other physical quantities (pg. 3, equations 14-15 show that the sideslip angle rate is obtained from the physical quantities of longitudinal and lateral velocities. A person of ordinary skill in the art would know that taking the integral of the sideslip angle rate would give the sideslip angle which would be equal to v/u. Therefore the sideslip angle is derived from the physical quantities of lateral and longitudinal velocities).

Regarding claim 7, Guowen and Hac teach all elements of claims 1 and 5-6. Guowen further teaches, 
wherein in response to the magnitude of the slip angle being less than the first threshold angle (pg. 4, equation 21 shows conditions for sideslip angle below a threshold), the method further comprises: 
determining a current operating condition of the vehicle (pg. 2, equation 1 shows that the handling yaw rate is a function of vehicle velocity and steering input); and 
selecting one of a plurality of stored predefined yaw rate values as the reference yaw rate, each of the stored yaw rate values being associated with a different operating condition, by retrieving the stored yaw rate value associated with the current operating condition (pg. 4, equation 20-21, if slip is below a first threshold, the yaw rate is equal to a handling yaw rate. The handling yaw rate is based on an equation that is a function of the vehicle’s operating conditions).

Regarding claim 8, Guowen and Hac teach all elements of claims 1 and 5-7. Guowen further teaches,
wherein the operating condition is defined by one or more parameters including at least a steering angle and a vehicle speed (pg. 2, equation 1 shows that the handling yaw rate is defined by velocity and steering input).


Regarding claim 13, Guowen and Hac teach all elements of claim 1. Guowen further teaches, 
A computer-readable storage medium arranged to store computer program instructions which, when executed, perform the method claim 1 recites (a person or ordinary skill in the art would know that a computer-readable storage medium and processor is required to perform the modeling analysis for vehicle handling and stability control and to operate the vehicle dynamic control and torque vectoring control implemented in the electric vehicles).

Claims 14 and 15 recites same or substantially similar limitations as ones in claim 1. Therefore, claims 14 – 15 are rejected under same rationales as ones in claim 1.

Regarding claim 16, Guowen and Hac teach all elements of claim 14. Guowen further teaches, 
A vehicle comprising the apparatus of claim 14 (introduction, par. 2, “One of the most widely used strategies for VDC implementation in EVs is the hierarchical control strategy”. This document details a model to be used in the upper control layer of the VDC system in an electric vehicle).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Guowen and Hac in view of Lian et al. (US 20180297585), herein referred to as Lian. 

Regarding claim 3, Guowen and Hac teach all elements of claim 1.
Guowen and Hac don’t teach wherein the slip angle is a rear wheel slip angle determined based on a measurement of a slip angle at a point away from a rear axle of the electric vehicle.
Lian does teach wherein the slip angle is a rear wheel slip angle determined based on a measurement of a slip angle at a point away from a rear axle of the electric vehicle (par. 37 and the equation on pg. 5, “the active safety controller 8 calculates a rear shaft slip angle. Rear shaft slip angle is calculated based on the mass-center slip angle which is derived from the vehicle speed”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method including obtaining a rear wheel slip angle as taught by Guowen and Hac to further include obtaining the rear wheel slip angle based on a measurement of a slip angle at a point away from a rear axle of the electric vehicle as taught by Lian. One would be motivated to do this because the “side slip limit interval refers to a limit working condition in which the electric vehicle has a side slip and is still controllable, and may be determined by using a yaw angular speed difference or a rear shaft slip angle of the electric vehicle” (Lian, par. 32). This means that the degree of rear wheel side slip is indicative of whether the vehicle is still controllable or is approaching an uncontrollable state which is important to know for the operational stability capability of the electric vehicle. 

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Guowen and Hac in view of art recognized equivalence and suitability for the same purpose. 

Regarding claim 11, Guowen and Hac teach all elements of claims 1, 6 and 9-10. 
Guowen and Hac do not teach, 
wherein the reference yaw rate rref is calculated as: 

    PNG
    media_image1.png
    23
    150
    media_image1.png
    Greyscale

where rn is the predefined yaw rate, rl is the limited yaw rate, and w/3 is a weighting factor dependent on the rear wheel slideslip angle.
Art recognized equivalence and suitability for the same purpose does teach, 
wherein the reference yaw rate rref is calculated as: 

    PNG
    media_image1.png
    23
    150
    media_image1.png
    Greyscale

where rn is the predefined yaw rate, rl is the limited yaw rate, and w/3 is a weighting factor dependent on the rear wheel slideslip angle (pg. 4, equation 20-21 is shown simplified to be formatted more closely with the instant application’s equation format. 

    PNG
    media_image2.png
    892
    1189
    media_image2.png
    Greyscale

There are slight differences between the target/reference yaw rate equations of Guowen and the instant application. However when the same values of limited yaw rate, nominal yaw rate, first threshold angle, second threshold angle and obtained sideslip angle are inputted into the equations, the results for reference/target yaw rate are identical for Guowen and the instant application as evidenced by the tables below showing the results of both equations with random inputs. 
 

    PNG
    media_image3.png
    431
    1172
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    438
    418
    media_image4.png
    Greyscale


Although the prior art equation and that claimed are slightly different, both equations utilize the same input variables and also they output identical results (as evidenced above). Each of the variables are known in the prior art reference to be result effective variables for calculating an averaged target yaw rate for the control of a vehicle. 
One having ordinary skill in the art would likewise have found it reasonable to use one equation in place of another as they yield identical results. In light of the close similarity between the equations and predictable nature of the invention (the identical results) it would have been obvious as of the effective filing date of application to substitute one equation for another as a simple matter of programming to calculate a known result using known variables that have been previously utilized to yield the same known results).

Regarding claim 12, Guowen and Hac teach all elements of claims 1, 6 and 9-11. 
Guowen and Hac do not teach, 
wherein the weighting factor is determined as:
 
    PNG
    media_image5.png
    59
    104
    media_image5.png
    Greyscale

where βact is the first threshold angle, βth is the second threshold angle, and βr is the rear wheel slip angle. 
Art recognized equivalence and suitability for the same purpose does teach,
wherein the weighting factor is determined as:
 
    PNG
    media_image5.png
    59
    104
    media_image5.png
    Greyscale

where βact is the first threshold angle, βth is the second threshold angle, and βr is the rear wheel slip angle (pg. 4, equation 21 is shown below. 

    PNG
    media_image6.png
    103
    390
    media_image6.png
    Greyscale

There are slight differences between the weighting factor of Guowen, Hac and the instant application. When identical values of a first threshold angle, second threshold angle and obtained sideslip angle are inputted into the weighting factor equations, the results differ between Guowen, Hac and the instant application. However, when the different weighting factors are inputted into their respective reference/target yaw rate equations, the results are identical for Guowen, Hac and the instant application. 
 
    PNG
    media_image7.png
    473
    1239
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    485
    456
    media_image8.png
    Greyscale

Although the prior art equation and that claimed are slightly different, both equations utilize the same input variables and also they output identical results (as evidenced above). Each of the variables are known in the prior art reference to be result effective variables for calculating an averaged target yaw rate for the control of a vehicle. One having ordinary skill in the art would likewise have found it reasonable to use one equation in place of another as they yield identical results.  In light of the close similarity between the equations and predictable nature of the invention it would have been obvious as of the effective filing date of application to substitute one equation for another as a simple matter of programming to calculate a known result using known variables that have been previously utilized to yield the same known results).
	In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958) (The mere fact that components are claimed as members of a Markush group cannot be relied upon to establish the equivalency of these components. However, an applicant’s expressed recognition of an art-recognized or obvious equivalent may be used to refute an argument that such equivalency does not exist.); Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980) (The mere fact that phthalocyanine and selenium function as equivalent photoconductors in the claimed environment was not sufficient to establish that one would have been obvious over the other. However, there was evidence that both phthalocyanine and selenium were known photoconductors in the art of electrophotography. "This, in our view, presents strong evidence of obviousness in substituting one for the other in an electrophotographic environment as a photoconductor." 209 USPQ at 759.).
    PNG
    media_image9.png
    18
    19
    media_image9.png
    Greyscale
  MPEP 2144.06(II).  In the instant case, the prior art clearly teaches an equation for determining the same result, thereby being a functional equivalent, as required from a prima facie case of obviousness, as discussed supra.
	Further, , “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.)” MPEP 2144.07.  In this case, the selection of a known equation based on its suitability (to find the same result) appears to be a prima facie case of obviousness, as discussed supra.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/Primary Examiner, Art Unit 3662